NUMBERS 13-19-00138-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG
____________________________________________________________

RANDY WILLIAMS,                                                         Appellant,

                                         v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

                   On appeal from the 94th District Court
                        of Nueces County, Texas.


                      MEMORANDUM OPINION
Before Chief Justice Contreras and Justices Benavides and Longoria
             Memorandum Opinion by Justice Longoria

      Appellant Randy Williams, proceeding pro se, filed a notice of appeal and

amended notices of appeal regarding an order allegedly signed in a proceeding held

pursuant to article 64.05 of the Texas Code of Criminal Procedure in cause number 85-

CR-456-C. See TEX. CODE CRIM. PROC. ANN. § 64.05 (providing for appeals in cases
involving motions for forensic DNA testing). Appellant did not provide the Court with a

copy of the order subject to appeal, and the deputy district clerk has informed this Court

that the trial court has not signed a judgment or order regarding this matter.

       On April 2, 2019, the Clerk of this Court notified appellant that it appeared that

there was not a final, appealable judgment in this case and requested correction of this

defect if it could be done. See TEX. R. APP. P. 37.1. The Clerk notified appellant that

the appeal would be dismissed if the defect was not cured. Appellant filed a second

amended notice of appeal but has not corrected the defect.

       The Court, having examined and fully considered the notice of appeal and the

matters before the Court, is of the opinion that there is not an appealable order and this

Court lacks jurisdiction over the matters here. Because there is no appealable order, we

DISMISS the appeal for want of jurisdiction. All pending motions, if any, are likewise

DISMISSED.

                                                               NORA L. LONGORIA
                                                               Justice

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
25th day of July, 2019.




                                             2